Exhibit 10.5

  



 

 

 

 

 

 

AMENDED AND RESTATED SUPPLY AGREEMENT

 

dated as of November 13, 2018

 

between

 

GENERAL ELECTRIC COMPANY

 

and

 

BAKER HUGHES, A GE COMPANY, LLC

 

 

 

 

 

 

 





 

 

 

 



TABLE OF CONTENTS 

 

Page

 



Article I DEFINITIONS 5 Section 1.01 Certain Defined Terms 5       Article II
Term and Termination 8 Section 2.01 Term 8 Section 2.02 Seller’s Obligations on
Termination of this Supply Agreement 8       Article III Scope 8 Section 3.01
Scope 8       Article IV Purchase And Supply of Seller Goods 9 Section 4.01
Purchasing Commitment 9 Section 4.02 Supplying Commitment 9       Article V
Purchase Orders 9 Section 5.01 Outstanding POs at Closing 9 Section 5.02 PO
Contents 10 Section 5.03 Modifications and Scheduling POs 10 Section 5.04
Acceptance of POs 11       Article VI Terms & Conditions of Purchase 11 Section
6.01 Terms & Conditions of Purchase 11       Article VII Allocation of Liability
12 Section 7.01 Limitation of Liability 12       Article VIII Pricing, Payment
Terms and Invoicing 12 Section 8.01 Pricing and Payment Terms 12 Section 8.02
Invoicing 12 Section 8.03 Taxes 12       Article IX GENERAL PROVISIONS 13
Section 9.01 Authority 13 Section 9.02 Notices 13 Section 9.03 Entire Agreement,
Waiver and Modification 14 Section 9.04 No Third-Party Beneficiaries 14 Section
9.05 Compliance with Laws and Regulations 14 Section 9.06 Governing Law; Dispute
Resolution 14 Section 9.07 Confidentiality 15 Section 9.08 Counterparts;
Electronic Transmission of Signatures 16 Section 9.09 Survival 16

 



Page 2 

 

 

Section 9.10 Assignment 16 Section 9.11 Rules of Construction 16 Section 9.12
Non-Recourse 17 Section 9.13 Audit 17 Section 9.14 Independent Contractors 17

 

APPENDICES

 

APPENDIX 1 Seller Goods & Pricing Schedule   APPENDIX 2 Seller Standard Terms  
APPENDIX 3 Seller’s Software License   APPENDIX 4 Integrity Guide for Suppliers,
Contractors and Consultants and other requirements from the GE Supplier website
  APPENDIX 5 Outstanding POs at Closing   APPENDIX 6 Certain Terms Governing
Controls Seller Goods  

 

 

Page 3 

 

SUPPLY AGREEMENT

 

This Amended and Restated Supply Agreement, dated as of November 13, 2018 (as
amended, modified or supplemented from time to time in accordance with its
terms, this “Supply Agreement”), is made by and between General Electric
Company, a New York corporation (“GE” or “Seller”), on behalf of itself and the
legal entities operating on its behalf, and Baker Hughes, a GE company, LLC, a
Delaware limited liability company (“BHGELLC” or “Buyer”), on behalf of itself
and the legal entities operating on its behalf (each a “Party”, and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, pursuant to that certain Transaction Agreement and Plan of Merger,
dated as of October 30, 2016, among GE, Baker Hughes Incorporated, a Delaware
corporation (“BHI”), Baker Hughes, a GE company (formerly known as Bear Newco,
Inc.), a Delaware corporation (“Baker Hughes”), and Bear MergerSub, Inc., a
Delaware corporation (“Merger Sub”), as amended by the Amendment to the
Transaction Agreement and Plan of Merger, dated as of March 27, 2017, among GE,
BHI, Baker Hughes, Merger Sub, BHI Newco, Inc., a Delaware corporation, and Bear
MergerSub 2, Inc., a Delaware corporation (as may be further amended from time
to time, the “Transaction Agreement”), GE and BHI have combined GE’s oil and gas
business (“GE O&G”) with BHI to create Baker Hughes;

 

WHEREAS, pursuant to the Transaction Agreement, upon closing of the transaction,
Baker Hughes began to operate as a public company traded on the New York Stock
Exchange with approximately 62.5% of the voting stock owned by GE and
approximately 37.5% of the voting stock owned by public shareholders;

 

WHEREAS, Buyer and Seller entered into a Supply Agreement, dated as of July 3,
2017 (the “Original Agreement” and the “Original Effective Date”, respectively),
under which Buyer agreed to license software or purchase from Seller certain
products, equipment or component parts and related services as supplied to Buyer
during the Baseline Period as more fully described on Appendix 1 and excluding
all Excluded Products, as well as such other products, equipment, or component
parts and related services or software as the Parties may agree from time to
time (each such software, product, equipment and or component parts or related
service being a “Seller Good” and, collectively, the “Seller Goods”) and the
Parties desire that this Supply Agreement and any POs issued, acknowledged and
agreed to by Seller pursuant to this Supply Agreement establish the exclusive
terms and conditions as to the transactions for the Seller Goods; and

 

WHEREAS, Buyer and Seller (having received the approval of the Conflicts
Committee (as defined in the Stockholders Agreement)) desire to amend and
restate the Original Agreement in its entirety, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the Parties hereby agree as follows:

 

Page 4 

 

Article I

DEFINITIONS

 

Section 1.01        Certain Defined Terms. The following capitalized terms used
in this Supply Agreement shall have the meanings set forth below:

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, Controls, or is Controlled by, or is under common Control with, such
Person; however, for purposes of this Supply Agreement, (i) Baker Hughes and its
Subsidiaries shall not be considered affiliates of GE and (ii) GE and its
Subsidiaries (except for the Subsidiaries of Baker Hughes) shall not be
considered affiliates of Baker Hughes.

 

“Baker Hughes” shall have the meaning set forth in the Recitals.

 

“Baseline Period” shall mean the 12-month period immediately preceding October
30, 2016.

 

“Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
applicable Law to close.

 

“Buyer” shall have the meaning set forth in the Preamble.

 

“Control” or “Controlling” shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Controls Seller Goods” means the Seller Goods listed in Appendix 1 under the
heading “Controls – Baker Hughes Purchases from GE Divisions”; provided that,
upon the effectiveness of the HDGT Supply Agreement, such Seller Goods are not
for HDGTs (as defined in the HDGT Supply Agreement). For the avoidance of doubt,
upon the effectiveness of the HDGT Supply Agreement, the sale by Seller to Buyer
or any of its Affiliates of Controls Seller Goods that are for HDGTs are
governed exclusively by the HDGT Supply Agreement.

 

“Excluded Products” shall mean any (i) GE Digital Services, including the GE
entities-hosted Predix platform and related applications and (ii) any
Professional or Consultancy Services.

 

“GE Digital Services” shall mean those products and services that are the
subject of that certain GE Digital Master Products and Services Agreement, dated
as of July 3, 2017, between GE Digital LLC and BHGELLC, as amended on the date
hereof (as further amended, modified or supplemented from time to time in
accordance with its terms).

 

“GE O&G” shall have the meaning set forth in the Recitals.

 

Page 5 

 

“Governmental Entity” shall mean any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

 

“Group” shall mean with respect to either Party, such Party (either Buyer or
Seller, as applicable), as well as its Affiliates and their respective
shareholders, officers, directors, employees. For the avoidance of doubt, Group
shall not include, in connection with the PO to which the Seller Goods relate, a
Party’s customer, joint venture partners, joint interest owners, co-lessees,
consortium members or other partners, or contractors and subcontractors of any
tier in connection with such PO. “Buyer Group” and “Seller Group” shall be
construed accordingly. Seller Group does not include any member of Buyer Group
and Buyer Group does not include any member of Seller Group.

 

“HDGT Supply Agreement” means that certain Supply Agreement, dated as of
November 13, 2018, between GE and BHGELLC (as amended, modified or supplemented
from time to time in accordance with its terms).

 

“Initial Term” shall have the meaning set forth in ‎Section 2.01.

 

“Law” shall mean any United States federal, state, local or non-United States
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law, including common law.

 

“Original Effective Date” shall have the meaning set forth in the Preamble.

 

“Party” shall mean Seller and Buyer individually, and “Parties” means Seller and
Buyer collectively, and, in each case, the legal entities operating on their
behalf and entering into POs hereunder, and further in each case their permitted
successors and assigns.

 

“Person” shall mean an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.

 

“POs” shall mean purchase orders issued by Buyer or any of its Affiliates to
Seller for the Seller Goods during the Term.

 

“Professional or Consultancy Services” shall mean any service provided by or to
GE or its Affiliates or by or to Baker Hughes or its Affiliates pursuant to a
Long-Term Ancillary Agreement (as defined in the Transaction Agreement) but
excluding this Supply Agreement.

 

“Regardless of Cause or Action” shall mean (to the maximum extent permitted by
applicable Law), regardless of: cause, fault, default, negligence in any form or
degree, strict or absolute liability, breach of duty (statutory or otherwise) of
any person, including in each of the foregoing cases of the indemnified person,
unseaworthiness of any vessel, or any defect in any premises/vessel; for all of
the above, whether pre-existing or not and whether the damages, liabilities, or
claims of any kind result from contract, warranty, indemnity,
tort/extra-contractual or strict liability, quasi contract, Law, or otherwise.

 

Page 6 

 

“Representatives” shall mean the applicable Party’s respective directors,
officers, members, employees, representatives, agents, attorneys, consultants,
contractors, accountants, financial advisors and other advisors.

 

“Seller” shall have the meaning set forth in the Preamble.

 

“Seller Goods” shall have the meaning set forth in the Preamble.

 

“Seller’s Software License” shall mean each applicable license set forth on
Appendix 3 hereto.

 

“Seller Standard Terms” shall mean each applicable Seller’s terms and conditions
for sale or license of the Seller Goods and attached as Appendix 2 (for certain
products, equipment or component parts and related services) and Appendix 3 (for
certain Seller software, including software as a service (SaaS), embedded
software, or software that is installed on Buyer’s equipment), including
geographic variations for each such Seller Standard Terms as currently in use at
the time of execution of the Original Agreement, in each case, with such
amendments, modifications and supplements to each such applicable standard terms
as the applicable Seller may adopt from time to time, but solely to the extent
such amendments, modifications and supplements are required by applicable Law or
as otherwise agreed to in writing by the Parties.

 

“Site” shall mean the premises where Seller Goods are used or services are
performed, not including Seller’s premises from which it performs services.

 

“Stockholders Agreement” shall mean that certain Stockholders Agreement between
GE and Baker Hughes dated as of July 3, 2017, as amended on the date hereof (as
further amended, modified or supplemented from time to time in accordance with
its terms).

 

“Subsidiary” shall mean with respect to any Person, another Person, an amount of
the voting securities or other voting ownership interests of which is
sufficient, together with any contractual rights, to elect at least a majority
of its Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

“Supply Agreement” shall have the meaning set forth in the Preamble.

 

“Supply and Technology Development Agreement” shall mean that certain Supply and
Technology Development Agreement, dated as of November 13, 2018, by and among
GE, acting through its GE Aviation business unit and the legal entities
operating on its behalf, BHGE LLC and GE, on behalf of its GE Power business.

 

“Tax” shall have the meaning set forth in the Transaction Agreement.

 

“Trigger Date” shall have the meaning set forth in the Stockholders Agreement.

 

Page 7 

 

Article II

Term and Termination

 

Section 2.01        Term. The term of this Supply Agreement shall commence on
the Original Effective Date and shall continue for a period of sixty (60) months
(the “Initial Term”); provided that the Initial Term with respect to Controls
Seller Goods shall not terminate prior to the day that is the fourth anniversary
of the Trigger Date. Following the Initial Term, this Supply Agreement shall
automatically renew on a yearly basis until the Trigger Date with respect to all
Seller Goods other than the Controls Seller Goods (including the Initial Term,
the “Term”). Upon the Trigger Date, the terms of this Supply Agreement shall
continue to govern all POs governed by this Supply Agreement that are entered
into between the Parties prior to the Trigger Date.

 

Section 2.02        Seller’s Obligations on Termination of this Supply
Agreement. Unless otherwise specified by Buyer, and to the extent not already
provided for in any PO, upon Seller’s receipt of a notice of termination of this
Supply Agreement, Seller shall promptly: (a) stop work under any POs outstanding
as of such notice date as directed in the notice; (b) place no further
subcontracts/orders in respect of any such outstanding POs; (c) terminate, or if
requested by Buyer assign, all such outstanding POs; and (d) deliver all
completed work, work in process, designs, drawings, specifications,
documentation and materials required or produced expressly for such terminated
POs that have been paid for in full by Buyer.

 

Article III

Scope

 

Section 3.01        Scope.

 

(a)               This Supply Agreement shall apply to all POs issued by Buyer
or any of its Affiliates to Seller for the (i) Seller Goods (other than Controls
Seller Goods) on or following the Original Effective Date during the Term and
(ii) the Controls Seller Goods following the Original Effective Date to the date
that is the fourth anniversary of the Trigger Date. No pre-printed, click
through, click wrap or reverse side terms and conditions included in document(s)
of either Party, other than the Seller Standard Terms, shall be binding or have
any legal effect whatsoever on this Supply Agreement and/or any POs. The terms
governing (i) quantities and purchaser orders and (ii) terms and conditions of
purchase, in each case, relating to Controls Seller Goods, shall be contained in
Appendix 6. To the extent there is any conflict between the terms of this Supply
Agreement and Appendix 6 with respect to such provisions, the terms of Appendix
6 shall control.

 

(b)               Upon the effectiveness of the Supply and Technology
Development Agreement, Buyer shall not be entitled to purchase any
aero-derivative products, components and services from the GE Aviation business
unit of GE pursuant to this Supply Agreement; such aero-derivative products,
components and services shall only be available for purchase through the Supply
and Technology Development Agreement.

 

Page 8 

 

(c)               Upon the effectiveness of the HDGT Supply Agreement, Buyer
shall not be entitled to purchase any heavy duty gas turbine products,
components and services from the GE Power business unit of GE pursuant to this
Supply Agreement; such heavy duty gas turbine products, components and services
shall only be available for purchase through the Supply and Technology
Development Agreement.

 

Article IV

Purchase And Supply of Seller Goods

 

Section 4.01        Purchasing Commitment.

 

(a)               During the Term, Buyer or any of its Affiliates acting on its
behalf may purchase from Seller any or all of the Seller Goods.

 

(b)               The Parties hereby acknowledge that the quantities of Seller
Goods (i) are subject to adjustment at the discretion of Buyer based on its
actual volume, customer and business requirements and (ii) shall not, other than
with respect to accepted POs, constitute a commitment or obligation by Buyer or
any Affiliate to purchase any minimum percentage or volume of Seller Goods from
Seller or any other entity.

 

Section 4.02        Supplying Commitment.

 

(a)               Seller shall sell any or all of the Seller Goods to Buyer or
any of its Affiliates pursuant to any POs accepted by Seller in its discretion
in accordance with the terms of this Supply Agreement; provided that, with
respect to the Controls Seller Goods, subject to Appendix 6 hereof, Seller shall
be required to accept all POs issued by Buyer or any of its Affiliates, and to
sell to Buyer or any of its Affiliates (as applicable) all Controls Seller Goods
ordered thereunder.

 

(b)               At all times during the Term, Seller agrees to possess and
maintain the necessary capacity, machinery, personnel and resources to sell to
Buyer or any of its Affiliates at least the volume of Seller Goods set forth in
all outstanding POs accepted by Seller in its discretion pursuant to this Supply
Agreement.

 

(c)               Subject to the manufacturing and delivery forecasting
provisions of the applicable PO, Seller shall not discriminate between Buyer, on
the one hand, and any other customer of Seller, on the other, in the scheduling
or the provision of any of the Seller Goods, but nothing in this Supply
Agreement shall entitle Buyer to any priority over other customers in such
scheduling or provision, unless such is expressly agreed to in writing by Buyer
and Seller in the applicable PO.

 

Article V

Purchase Orders

 

Section 5.01        Outstanding POs at Closing. Seller shall fulfil all POs
issued by Buyer and accepted by Seller in writing as of the Original Effective
Date with respect to the

 

Page 9 

 

Seller Goods as set forth on Appendix 5, at the prices specified in such POs and
upon the terms already in place; provided that such terms are in the ordinary
course consistent with past practice during the Baseline Period. For any POs
accepted on or following the Original Effective Date , this Supply Agreement
will supersede any existing agreements between Buyer on the one hand, and
Seller, on the other hand, for the purchase or license of Seller Goods.

 

Section 5.02        PO Contents. All purchases or licenses of the Seller Goods
under this Supply Agreement shall be subject to the issuance of a PO by Buyer or
any of its Affiliates and the acceptance of such PO by Seller pursuant to the
applicable Seller Standard Terms. POs issued by Buyer or any of its Affiliates
pursuant to this Supply Agreement shall contain at a minimum:

 

(a)               a PO number;

 

(b)               a Seller Good description or reference and scope of supply;

 

(c)               the required delivery date or dates or delivery forecast and
delivery terms (determined consistently with the practices of the applicable
Seller and Buyer during the Baseline Period with respect to such forecasting) if
different from the terms set forth in the applied Seller Standard Terms;

 

(d)               the applicable prices as determined in accordance with Section
8.01 of this Supply Agreement or as otherwise agreed in writing between the
Parties;

 

(e)               the quantities to be released for delivery;

 

(f)                any applicable technical requirements;

 

(g)               any clauses required by applicable Law;

 

(h)               any clauses requested by Buyer, including to comply with its
customer terms, that are different from the Seller Standard Terms, which will be
highlighted in the PO in order to ensure that Seller is aware of and can
expressly agree to and comply with such clauses, and, provided that Seller is
not required to agree to any such Buyer requests; and

 

(i)                 a statement on the face of the PO that reads as follows:
“The parties agree that notwithstanding any reference to any other document,
this purchase order shall be governed by that certain Supply Agreement entered
into by General Electric Company, a New York corporation and Baker Hughes, a GE
company, LLC, a Delaware limited liability company on July 3, 2017”, or, in the
case of POs issued after November 12, 2018, “The parties agree that
notwithstanding any reference to any other document, this purchase order shall
be governed by that certain Amended and Restated Supply Agreement entered into
by General Electric Company, a New York corporation and Baker Hughes, a GE
company, LLC, a Delaware limited liability company on November 13, 2018”;
provided that the terms of this Supply Agreement shall apply notwithstanding the
absence of such statement on the face of any PO between the Parties during the
Term of this Supply Agreement.

 

Section 5.03        Modifications and Scheduling POs.

 

Page 10 

 

(a)               All delivery dates, shipping instructions, quantities ordered
and other like terms of a PO may be revised upon the issuance by Buyer to Seller
of a change order in writing; provided that any and all changes set forth in
such change orders must first be mutually agreed to by and between Buyer and
Seller. If any such change results in an increase or decrease in the cost or
time required for the performance of the work under the PO, there shall be a
mutually agreed equitable adjustment of the PO price and the scheduled delivery
date(s). Buyer shall pay for all work that Seller commenced for which the Seller
has incurred costs under the PO prior to any quantities being decreased. Seller
shall not be obligated to proceed with any requested changed or extra work, or
other terms, until the price of such change and its effect on the scheduled
delivery date(s) have been agreed upon and effected by a change order.

 

(b)               Seller agrees to provide a general schedule and confirmation
of completion/shipment date(s) at the time a PO is placed and accepted; provided
that none of these schedules or confirmations shall modify any applicable agreed
delivery date(s) set forth in the relevant POs as accepted by Seller. Subject to
appropriate safeguards for the protection of Seller’s proprietary information
and upon reasonable advance request, Seller also agrees to allow Buyer’s staff
regular access to its facilities to review the PO status and quality, and to
provide a bi-monthly report on schedule status. In the event that any portion of
the Seller Goods falls behind schedule, Seller shall (a) provide a detailed
schedule and verbal updates as needed with regard to the status of the PO
completion and (b) allow for on-site expediting by Buyer or an agent appointed
by them.

 

Section 5.04        Acceptance of POs. All POs, acceptances, change orders and
other writings or electronic communications between the Parties, regardless of
whether stated on the face of the PO or not, shall be (i) governed by this
Supply Agreement and (ii) shall be deemed a separate and independent contract
between Seller and Buyer from any other PO issued hereunder.

 

Article VI

Terms & Conditions of Purchase

 

Section 6.01        Terms & Conditions of Purchase.

 

(a)               Purchases made by Buyer of Seller Goods shall be subject to
the following:

 

(i)              the terms of this Supply Agreement;

 

(ii)             the applicable Seller Standard Terms; and

 

(iii)            subject to Section 5.02(h), any additional terms contained in
POs issued hereunder (including, on a PO by PO basis, any modifications to the
Seller Standard Terms that the Parties may, from time to time, agree to in
writing following negotiations as may be required to meet the specification and
contractual requirements of Buyer or Buyer’s end customer).

 

(b)               In the event of a conflict, the following order of precedence
will prevail:

 

Page 11 

 

(i)              the terms of this Supply Agreement, excluding the applicable
Seller Standard Terms and Seller’s Software License;

 

(ii)             the terms of any POs issued hereunder;

 

(iii)            Seller’s Software License for the license of Seller’s software;

 

(iv)            the applicable Seller Standard Terms; and

 

(v)             drawings, specifications and related documents specifically
incorporated by reference herein or in any PO.

 

Article VII

Allocation of Liability

 

Section 7.01        Limitation of Liability. Notwithstanding anything to the
contrary contained in this Supply Agreement or the applicable Seller Standard
Terms, the Parties hereby agree that neither the Buyer nor the Seller shall be
liable to the other for any loss of profit or revenues, loss of use of equipment
or systems, interruption of business, cost of replacement power, cost of
capital, downtime costs, increased operating cost, or any consequential,
indirect, incidental, special or punitive damages Regardless of Cause or Action
or claims of Buyer’s customers for the foregoing types of damages.

 

Article VIII

Pricing, Payment Terms and Invoicing

 

Section 8.01        Pricing and Payment Terms.

 

(a)               Pricing for the Seller Goods set forth on Appendix 1 shall be
based on the methodology set forth thereon. Charges in addition to those
determined by the applicable pricing methodology (including charges in respect
of terms pursuant to Section 6.01(a)(iii)) shall be agreed to in writing by
Buyer and Seller.

 

(b)               Pricing for the Seller Goods not set forth on Appendix 1 shall
be determined based on pricing methodologies used by Seller for pricing such
Seller Goods during the Baseline Period and in the absence of past orders on an
arms’ length basis.

 

Section 8.02        Invoicing. Buyer shall pay or settle each invoice from
Seller, either directly by wire transfer or through GE’s inter-company
settlement system, no later than 30 days after Buyer’s receipt of Seller’s
invoice.

 



 

Page 12 

 



Section 8.03        Taxes.

 

(a)               Pricing for Seller Goods is exclusive of, and Buyer shall bear
and timely pay, any and all sales, use, value-added, transfer and other similar
Taxes (and any related interest and penalties) imposed on, or payable with
respect to, any Seller Goods purchased by Buyer pursuant to this Supply
Agreement; provided that (i) to the extent such Taxes are required to be
collected and remitted by Seller, Buyer shall pay such Taxes to such Seller upon
receipt of an invoice from such Seller, and (ii) for the avoidance of doubt,
such Pricing shall be inclusive of, and Seller shall bear, any income similar
Taxes imposed on or payable by Seller.

 

(b)               Cooperation The Parties will take reasonable steps to
cooperate to minimize the imposition of, and the amount of, Taxes described in
this ‎Section 8.03.

 

Article IX

GENERAL PROVISIONS

 

Section 9.01        Authority. Each Party represents that it has full power and
authority to enter into and perform this Supply Agreement. Each Party represents
that those persons signing this Supply Agreement on behalf of such Party are
duly authorized Representatives of such Party and properly empowered to execute
this Supply Agreement.

 

Section 9.02        Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the
respective Parties, delivery by facsimile transmission (providing confirmation
of transmission) to the respective Parties or delivery by electronic mail
transmission (providing confirmation of transmission) to the respective Parties.
Any notice sent by facsimile transmission or electronic mail transmission shall
be deemed to have been given and received at the time of confirmation of
transmission. All notices, requests, claims, demands and other communications
hereunder shall be addressed as follows, or to such other address, facsimile
number or email address for a Party as shall be specified in a notice given in
accordance with this ‎Section 9.02.

 



  (a)               If to Seller:       General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210






  Attention: James M. Waterbury   Telephone: (617) 443-3030   Facsimile: (203)
286-2181   Email: jim.waterbury@ge.com      

 



  (b)               If to Buyer:       Baker Hughes, a GE company, LLC
17021 Aldine Westfield Road
Houston, Texas 77073



 




Page 13 

 

 


 

  Attention:   William D. Marsh   Telephone:   (713) 879-1257   Facsimile: (713)
439-8472   Email:   will.marsh@bhge.com

 

Section 9.03        Entire Agreement, Waiver and Modification. This Supply
Agreement, the applicable Seller Standard Terms and any POs issued hereunder are
the complete and exclusive statement of the agreement between the Parties
relating to the subject matter hereof. No modification, termination or waiver of
any provision hereof shall be binding upon a Party unless made in writing and
executed by an authorized Representative of such Party.

 

Section 9.04        No Third-Party Beneficiaries. This Supply Agreement is for
the sole benefit of the Parties and their permitted successors and assigns and
nothing in this Supply Agreement, express or implied, is intended to or shall
confer upon any other Person, including any union or any employee or former
employee of Seller or Buyer, or entity any legal or equitable right, benefit or
remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Supply Agreement.

 

Section 9.05        Compliance with Laws and Regulations.

 

(a)               Each Party hereto shall be responsible for its own compliance
with any and all Laws applicable to its performance under this Supply Agreement.
No Party will take any action in violation of any such applicable Law that would
reasonably be likely to result in liability being imposed on the other Party.
Seller acknowledges that it has received, reviewed and agrees to follow the GE
Integrity Guide for Suppliers, Contractors and Consultants, and other
requirements of GE Suppliers hyperlinked or attached hereto as Appendix 4. The
policies and procedures outlined in Appendix 4 shall apply to Baker Hughes or GE
when it acts as Seller hereunder regardless of whether it has adopted or
modified such policies.

 

(b)               The PO price is based on Seller’s design, manufacture and
delivery of the Seller Goods pursuant to (a) its design criteria, manufacturing
processes and procedures and quality assurance program, (b) those portions of
industry specifications, codes and standards in effect as of the date of the PO
that are applicable to the Seller Goods, and (c) United States Federal, State
and local laws and rules of Governmental Entities in effect and applicable to
the Seller Goods on the date of the PO.

 

Section 9.06        Governing Law; Dispute Resolution.

 

(a)               This Supply Agreement and any disputes (whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of law rules that might lead to the application of the laws of any
other jurisdiction.

 

(b)               The parties exclude application of the United Nations
Convention on Contracts for the International Sale of Goods.

 

Page 14 

 

(c)               Any dispute arising out of or in connection with this Supply
Agreement or any POs issued under it between Buyer and Seller should be resolved
as rapidly as reasonably possible pursuant to good faith discussion between the
respective project or transaction level employees. If a dispute cannot be
resolved between the project or transaction level employees within four (4)
weeks of the dispute arising, the project or transaction level employees should
submit the dispute to the leaders of their respective businesses for resolution.
If the business leaders are unable to resolve the dispute promptly, it should be
escalated to the Chief Executive Officer of Baker Hughes and the Chief Executive
Officer of the relevant Tier 1 GE business (or such other equivalent officer as
designated by such Tier 1 GE business Chief Executive Officer). If the dispute
is nonetheless unresolved, the dispute resolutions procedures in (d) below shall
apply.

 

(d)               Any dispute arising out of or in connection with this Supply
Agreement or an individual PO that cannot be settled by the negotiation
procedure set forth in ‎Section 9.06(c) shall be resolved in accordance with the
dispute resolution provision in Seller Standard Terms.

 

Section 9.07        Confidentiality. In addition, and not in contravention, to
the confidentiality provisions set forth in the Seller Standard Terms and the
Transaction Agreement, the Parties agree as follows:

 

(a)               In connection with this Supply Agreement, Seller and Buyer (as
to information disclosed, the “Disclosing Party”) may each provide the other
Party (as to information received, the “Receiving Party”) with Confidential
Information. “Confidential Information” means (a) all pricing for Seller Goods,
(b) all information that is designated in writing as “confidential” or
“proprietary” by the Disclosing Party at the time of written disclosure, and (c)
all information that is orally designated as “confidential” or “proprietary” by
the Disclosing Party at the time of oral disclosure and is confirmed to be
“confidential” or “proprietary” in writing within 10 days after oral disclosure.
The obligations of this ‎Section 9.07 shall not apply as to any portion of the
Confidential Information that: (i) is or becomes generally available to the
public other than from disclosure by the Receiving Party, its Representatives or
its Affiliates; (ii) is or becomes available to the Receiving Party or its
Representatives or its Affiliates on a non-confidential basis from a source
other than the Disclosing Party when the source is not, to the best of the
Receiving Party’s knowledge, subject to a confidentiality obligation to the
Disclosing Party with respect to such information; (iii) is independently
developed by Receiving Party, its Representatives or its Affiliates, without
reference to the Confidential Information as evidenced by written documents; or
(iv) is approved for disclosure in writing by the Disclosing Party.

 

(b)               The Receiving Party agrees, (i) to use the Confidential
Information only in connection with this Supply Agreement and permitted use(s)
and maintenance of the Seller Goods, (ii) to take reasonable measures to prevent
disclosure of the Confidential Information, except to its Representatives who
have a need to know such information for such Party to perform its obligations
under this Supply Agreement or in connection with the permitted use(s) and
maintenance of the Seller Goods, and (iii) not to disclose the Confidential
Information to a competitor of the Disclosing Party. The Receiving Party further
agrees to obtain a commitment from any recipient of Confidential Information to
comply with the terms of this ‎Section 9.07 before disclosing the Confidential
Information.

 

Page 15 

 

(c)               If the Receiving Party or any of its Affiliates or
Representatives is required by Law, legal process or a Governmental Entity to
disclose any Confidential Information, that Party agrees to provide the
Disclosing Party with prompt written notice to permit the Disclosing Party to
seek an appropriate protective order or agency decision or to waive compliance
by the Receiving Party with the provisions of this Section 9.07. If, absent the
entry of a protective order or other similar remedy, the Receiving Party is
based on the advice of its counsel legally compelled to disclose such
Confidential Information, such Party may furnish only that portion of the
Confidential Information that has been legally compelled to be disclosed, and
shall exercise its reasonable efforts in good faith to obtain confidential
treatment for any Confidential Information so disclosed.

 

(d)               Upon written request of the Disclosing Party, the Receiving
Party shall promptly at its option either: (i) return all Confidential
Information disclosed to it or (ii) destroy (with such destruction certified in
writing by the Disclosing Party) all Confidential Information, without retaining
any copy thereof, except to the extent retention is necessary for the limited
purpose to enable permitted use(s) and maintenance of the Seller Goods. No such
termination of this Supply Agreement or return or destruction of any
Confidential Information will affect the confidentiality obligations of the
Receiving Party all of which will continue in effect as provided in this Supply
Agreement.

 

(e)               No Party shall make any press release or similar public
announcement with respect to this Supply Agreement or any of the matters
referred to herein.

 

Section 9.08        Counterparts; Electronic Transmission of Signatures. This
Supply Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, and delivered by means of electronic
mail transmission or otherwise, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.

 

Section 9.09        Survival. The provisions of ‎Article VI, ‎Article VII,
‎Article VIII, and Article IX of this Supply Agreement shall survive its
termination.

 

Section 9.10        Assignment. Neither Buyer nor Seller shall be entitled to
assign this Supply Agreement or any PO that incorporates this Supply Agreement
to a third party non-Affiliate without the prior written consent of the other
Party. Any assignee of Seller or Buyer shall be bound by the terms and
conditions of this Supply Agreement.

 

Section 9.11        Rules of Construction. Interpretation of this Supply
Agreement shall be governed by the following rules of construction: (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Appendix are
references to the Articles, Sections, paragraphs and Appendices of this Supply
Agreement unless otherwise specified; (c) the terms “hereof”, “herein”,
“hereby”, “hereto”, and derivative or similar words refer to this entire Supply
Agreement, including the Appendices and Exhibits hereto; (d) references to “$”
shall mean U.S. dollars; (e) the word “including” and words of similar import
when used in this Supply Agreement shall mean “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g)
references to

 

Page 16 

 

“written” or “in writing” include in electronic mail form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) the headings
contained in this Supply Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Supply Agreement; (j)
Seller and Buyer have each participated in the negotiation and drafting of this
Supply Agreement and all appendices and if an ambiguity or question of
interpretation should arise, this Supply Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in any of this Supply Agreement; (k) a reference to any Person
includes such Person’s successors and permitted assigns; (l) any reference to
“days” means calendar days unless Business Days are expressly specified; and (m)
when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Supply Agreement, the
date that is the reference date in calculating such period shall be excluded,
and if the last day of such period is not a Business Day, the period shall end
on the next succeeding Business Day.

 

Section 9.12       Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or Representative of Seller or Buyer shall have any liability for any
obligations or liabilities of such Party under this Supply Agreement of or for
any claim based on, in respect of, or by reason of, the transactions
contemplated hereby.

 

Section 9.13        Audit. Seller shall maintain a complete and correct set of
records pertaining to expenses and other reimbursable costs that have been
invoiced to the Buyer pursuant to the provision of Seller Goods under this
Supply Agreement and compliance with Law (if Seller Goods being procured are in
support of a United States government end customer or an end customer funded in
whole or in part by the United States government) applicable to Seller’s
performance under this Supply Agreement (the “Records”). Upon the expiration or
termination of this Supply Agreement, Buyer shall have the right, for 12-months
from such expiration or termination, upon reasonable prior notice and during
normal business hours, at Buyer’s election and expense, to conduct one
reasonable audit of the Records of Seller through an audit conducted by an
independent third party auditor. Seller shall take all reasonable measures to
ensure the safety of any auditor who is present on its premises.

 

Section 9.14        Independent Contractors. The relationship of Seller and
Buyer established by this Supply Agreement is that of independent contractors.

 

Page 17 

 

IN WITNESS WHEREOF, the Parties have caused this Supply Agreement to be executed
on the date first written above by their respective duly authorized officers.

 

 





  GENERAL ELECTRIC COMPANY           By: /s/ James M. Waterbury     Name: James
M. Waterbury     Title: Vice President

 

 





 

BAKER HUGHES, A GE COMPANY, LLC



          By: /s/ Lee Whitley     Name: Lee Whitley     Title: Corporate
Secretary

 



 

 

 

 

 

 



 



 

 

 

  

